DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed July 1, 2022.
	Claims 1-3, 5-9 and 18-20 are pending.  Claims 1 and 18 are amended.  Claims 4 and 10-17 are canceled.  Claims 1 and 18 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on September 24, 2020.
Allowable Subject Matter
Claims 1-3, 5-9 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, there is no teaching or suggestion in the prior art of record to provide the recited peripheral circuit comprising a first verify unit and a second verify unit, wherein the peripheral circuit further comprises a count block configured to count a number of turn-on memory cells among the memory cells selected from the plurality of memory cells to determine whether each of the first verify and the second verify fails, in combination with the other limitations.
With respect to independent claim 18, there is no teaching or suggestion in the prior art of record to provide the recited peripheral circuit comprising a first verify unit and a second verify unit, wherein the peripheral circuit further comprises a count block configured to count a number of turn-on memory cells among the memory cells selected from the plurality of memory cells to determine whether each of the first verify and the second verify fails, in combination with the other limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825